Exhibit 10.6
TEAMSTAFF, INC.
EMPLOYEE STOCK OPTION CERTIFICATE
AND AGREEMENT

     
Date of Grant:
  Option No.:
 
   
Name of Optionee:
   
 
   
Number of Shares:
   
 
   
Exercise Price Per Share:
   
 
   
Expiration Date:
   

Effective on the date of grant specified above, TEAMSTAFF, INC. (the “Company”)
has granted to the above-named Optionee under the Company’s 2006 Long Term
Incentive Plan (the “Plan”), an option to purchase from TeamStaff the number of
shares of Common Stock of TeamStaff set forth above. This option is subject to
all the terms and conditions of the Plan which is incorporated in this option as
though set forth in full.
The terms and conditions of this option are as follows:
1. Number and Price of Options. The number and price of the shares subject to
this option shall be the number and price set forth above, subject to any
adjustments which may be made under Section 11 below.
2. Vesting. This option may not be exercised until it is vested. Portions of
this option become vested if you continue to be employed by TeamStaff until
after the expiration of the time periods stated below:
a.                     
b.                     
Except as otherwise set forth herein, this option shall terminate and no shares
may be purchased after the expiration date. This option may also terminate
sooner as provided below if your employment is terminated for any reason. This
option expires at 5:00 pm (eastern standard time) on the Expiration Date as
stated above whether or not it has been duly exercised, unless sooner terminated
as provided below.
3. Acceptance of Option Agreement. Your acceptance of this stock option
agreement will indicate your acceptance of and your agreement to be bound by its
terms and the terms of the Plan. It imposes no obligation upon you to purchase
any of the shares subject to the option. Your obligation to purchase shares can
arise only upon your exercise of the option in the manner set forth herein. This
stock option agreement shall be subject in all respects to the terms and
conditions of the Plan and in the event of any question or controversy relating
to the terms of the Plan, the decision of the Board of Directors shall be final.
4. Condition of Employment. Except as provided in Section 8, this option may not
be exercised unless the Optionee is employed by TeamStaff or one of its parent
or subsidiary corporations on the date of such exercise and shall have been an
employee continuously since the date of grant.

 

 



--------------------------------------------------------------------------------



 



5. Exercise Procedure. This option is exercisable by a written notice signed by
you and delivered to TeamStaff at its executive offices, signifying your
election to exercise the option. A form of the notice is attached to this option
certificate. The notice must state the number of shares of Common Stock for
which your option is being exercised and must be accompanied by the full
purchase price of the shares being purchased. Payment shall be either (i) in
cash, or by certified or bank cashier’s check payable to the order of TeamStaff,
free from all collection charges; (ii) by delivery of shares of Common Stock of
TeamStaff already owned by the Optionee for at least six months prior to the
date of exercise, which Common Stock shall be valued at Fair Market Value on the
date of exercise; or (iii) by a combination of the methods of payment specified
in (i) and (ii) above.
For these purposes, the market value per share of Common Stock shall be: (i) if
the Common Stock is traded on a national securities exchange or on the NASDAQ
Stock Market System (“Nasdaq”), the per share closing price of the Common Stock
on the principal securities exchange on which they are listed or on Nasdaq, as
the case may be, on the date of exercise (or if there is no closing price for
such date of exercise, then the last preceding business day on which there was a
closing price); or (ii) if the Common Stock is traded in the over-the-counter
market and quotations are published on and inter-dealer quotation system (but
not on Nasdaq), the closing bid price of the Common Stock on the date of
exercise as reported by thereon (or if there are no closing bid prices for such
date of exercise, then the last preceding business day on which there was a
closing bid price); or (iii) if the Common Stock is traded in the
over-the-counter market but bid quotations are not published on an inter-dealer
quotation system, the closing bid price per share for the Common Stock as
furnished by a broker-dealer which regularly furnishes price quotations for the
Common Stock.
If notice of the exercise of this option is given by the person or persons other
than you, TeamStaff may require, as a condition to the exercise of this option,
the submission to TeamStaff of appropriate proof of the right of such person or
person to exercise this option.
5. Issuance of Shares. Certificate for the shares purchased will be issued as
soon as practicable. TeamStaff, however, shall not be required to issue or
deliver a certificate for any shares until it has complied with all requirements
of the Securities Act of 1933, as amended, the Securities Exchange Act of 1934,
as amended, any stock exchange on which TeamStaff’s Common Stock may then be
listed and all applicable state laws in connection with the issuance or sale of
such shares or the listing of such shares.
6. No Rights Until Exercise. Until the issuance of the certificate for the
shares, you or such other person as may be entitled to exercise this option,
shall have none of the rights of a stockholder with respect to shares issuable
upon exercise of this option.
7. Transferability. This option is personal to the Optionee and during the
Optionee’s lifetime may be exercised only by the Optionee. This option shall not
be transferable other than by will or the laws of descent and distribution, and
as may be permitted under the Internal Revenue Code, the federal securities laws
and the rules and regulations promulgated thereunder. If notice of the exercise
of this option is given by the person or persons other than you, TeamStaff may
require, as a condition to the exercise of this option, the submission to
TeamStaff of appropriate proof of the right of such person or person to exercise
this option.

 

2



--------------------------------------------------------------------------------



 



8. Termination of Employment. Unless otherwise provided in an employment
agreement between the Company and the Optionee, in the event that an option
holder ceases to be an employee of TeamStaff or of any subsidiary for any reason
other than permanent disability (as determined by the Board of Directors, or a
committee of the board or as provided for in an employment agreement between the
Company and the Optionee) or death, this option shall automatically terminate.
Notwithstanding the foregoing, however, unless otherwise provided in an
employment agreement between the Company and the Optionee, upon termination of
employment the Optionee shall continue to have the right to exercise any
unexercised portion of this option, which was otherwise exercisable on the date
of termination, for a period of three months from the date on which the Optionee
ceased to be so employed, but in no event after the Expiration Date, unless the
employment of the Optionee was determined to be for cause, in which event this
Option will terminate on the date of that the Optionee ceases to be an employee
of the Company or a subsidiary. Unless otherwise provided in an employment
agreement between the Company and the Optionee, in the event of the death of
Optionee during this three month period, this option shall be exercisable by his
or her personal representatives, heirs or legatees to the same extent that the
Optionee could have exercised this option if he or she had not died, for three
months from the date of death, but in no event after the Expiration Date. Unless
otherwise provided in an employment agreement between the Company and the
Optionee, in the event of the permanent disability of Optionee while an employee
of TeamStaff or of any subsidiary, this option shall be exercisable for 365 days
after the date of permanent disability, but in no event after the Expiration
Date. In the event of the death of the Optionee while an employee of TeamStaff
or any Subsidiary, or during the 365 day period after the date of permanent
disability of the Optionee, that portion of the option which had become
exercisable on the date of death shall be exercisable by his or her personal
representatives, heir or legatees at any time prior to the expiration of
365 days months from the date of the death of Optionee, but in no event after
the Expiration Date.
9. Not an Employment Agreement. This option does not confer on the Optionee any
right to continue in the employ of TeamStaff or interfere in any way with the
right of TeamStaff to determine the terms of the Optionee’s employment.
10. Corporate Transactions. Subject to the terms and conditions which may be
provided in an employment agreement between the Company and the Optionee, in the
event of a reorganization, recapitalization, stock split, stock dividend,
combination of shares, merger, consolidation, rights offering, or any other
change in the corporate structure or stock of TeamStaff, the Board shall make
such adjustments, if any, as it deems appropriate in the number and kind of
shares covered by this option, or in the option price, or both. Notwithstanding
any provision to the contrary, the Committee or the Board may cancel, amend,
alter or supplement any term or provision of this option to avoid the penalty
provisions of Section 4999 of the Code, subject to the terms of an employment
agreement between the Company and the Optionee. Subject to the terms and
conditions which may be set forth in an employment agreement between the Company
and the Optionee, in the event of a merger of one or more corporations with and
into Company or any consolidation of the Company and one or more corporations,
or any other Change in Control (as defined in the Plan), the treatment of this
Option will be subject in all respects to the terms and conditions of the Plan,
including provisions which set forth the ability of the Company to determine the
rights of the Optionee with respect to this Option.
11. Capital Adjustments. The existence of the Option shall not affect in any way
the right or power of Company or its stockholders to make or authorize any or
all adjustments, recapitalizations, reorganizations, or other changes in
Company’s capital structure or its business, or any merger or consolidation of
Company or any issue of bonds, debentures, preferred stock having a preference
to or affecting Company’s common stock or of any rights thereof, or the issuance
of any securities convertible into any such common stock or of any rights,
options, or warrants to purchase any common stock, or the dissolution or
liquidation of Company, any sale or transfer of all or any part of its assets or
business, or any other act or proceeding of Company, whether of a similar
character or otherwise. The securities with respect to which the Option is
granted are shares of common stock of the Company as presently constituted, but
if and whenever, prior to the delivery by Company of all the shares with respect
to which the Option is granted, the Company shall effect a subdivision or
consolidation of shares of its common stock or other capital readjustment, the
payment of a stock dividend, or other increase or reduction of the number of
shares of such common stock outstanding, the number of shares subject to the
Option and the applicable Exercise Price shall be adjusted as provided for in
the Plan.

 

3



--------------------------------------------------------------------------------



 



12. Securities Law Compliance. This option shall be subject to the requirement
that if at any time the Board shall determine that the registration, listing or
qualification of the shares covered hereby upon any securities exchange or under
any federal or state law, or the consent or approval of any governmental
regulatory body is necessary or desirable as a condition of, or in connection
with, the granting of this option or the purchase of the shares, this option may
not be exercised unless and until such registration, listing, qualification,
consent or approval shall have been effected or obtained free of any conditions
not acceptable to the Board. The Board may require that the person exercising
this option shall make such representations and agreements and furnish such
information as it deems appropriate to assure compliance with the foregoing or
any other applicable legal requirements.
13. Tax Matters. To the maximum extent permissible under the Code, this Option
is intended to qualify for “incentive stock option” treatment under the
provisions of Section 422 of the Code. It is understood and acknowledged by
Optionee, however, that all of the options represented by this Option
Certificate may not qualify as Incentive Stock Options. You are therefore urged
to consult with your individual tax advisor prior to exercising this Option
since the exercise of this Option may result in adverse tax consequences
including the payment of additional federal and/or state income taxes.
14. Withholding Tax. TeamStaff shall have the power and the right to deduct or
withhold, or require a Optionee to remit to TeamStaff as a condition precedent
for the fulfillment of any option exercise, an amount sufficient to satisfy
Federal, state, and local taxes, domestic or foreign, required by law or
regulation to be withheld with respect to any taxable event arising as a result
of this option. Whenever Shares are to be issued or cash paid to an Optionee
upon exercise of an option, TeamStaff shall have the right to require the
Optionee to remit to TeamStaff, as a condition of exercise of the option, an
amount sufficient to satisfy federal, state and local withholding tax
requirements at the time of exercise. However, notwithstanding the foregoing, to
the extent that a Optionee is an insider (as determined by the Board of
Directors), satisfaction of withholding requirements by having TeamStaff
withhold Shares may only be made to the extent that such withholding of Shares
(1) has met the requirements of an exemption under Rule 16b-3 promulgated under
the Exchange Act, or (2) is a subsequent transaction the terms of which were
provided for in a transaction initially meeting the requirements of an exemption
under Rule 16b-3 promulgated under the Exchange Act.
15. Notices. All notices hereunder to TeamStaff shall be delivered or mailed to
the following address:
TEAMSTAFF, INC.
One Executive Drive, Suite 130
Somerset, New Jersey 08873
Attention: Chief Financial Officer
Such address for the service of notices may be changed at any time provided
notice of such change is furnished in advance to the Optionee.
16. Governing Law. This Agreement is granted and delivered in the State of New
Jersey and is intended to be construed and enforced under the laws thereof. The
Holder submits to the exclusive jurisdiction and venue of the federal or state
courts of New Jersey, to resolve any and all issues that may arise out of or
relate to this Option Agreement.

 

4



--------------------------------------------------------------------------------



 



17. Certain Definitions. Capitalized terms used herein, to the extent not
defined in this Stock Option Agreement shall have the meanings ascribed to such
term in the Plan.
18. General Provisions. This Option constitutes the entire agreement of the
parties and supersede all prior undertakings and agreements with respect to the
subject matter hereof. Except where otherwise indicated by the context, any
masculine term used herein also shall include the feminine, the plural shall
include the singular, and the singular shall include the plural. In the event
any provision of this Agreement shall be held illegal or invalid for any reason,
the illegality or invalidity shall not affect the remaining parts of this
Agreement and this Agreement shall be construed and enforced as if the illegal
or invalid provision had not been included. No fractional shares of Common Stock
shall be issued or delivered pursuant to this Option. The Company shall
determine whether cash or other property shall be issued or paid in lieu of
fractional shares of Common Stock or whether such fractional shares or any
rights thereto shall be forfeited or otherwise eliminated.

            TEAMSTAFF, INC.
      By:           Name:           Title:      

Secretary:

     
 
Secretary
   

 

5



--------------------------------------------------------------------------------



 



OPTION EXERCISE FORM

     
TO:
  TeamStaff, Inc.
One Executive Drive, Suite 130
Somerset, NJ 08873
Attn: Chief Financial Officer

Ladies/Gentlemen:
I irrevocably elect to exercise my right to purchase                      shares
of Common Stock covered by this Option Agreement and make full payment of the
Exercise Price of such shares as follows (PLEASE CHOOSE FORM OF PAYMENT).
o. Cash Purchase. I hereby elect to pay the exercise price in cash, and enclose
a CERTIFIED CHECK (or has wired payment) in the amount of $                    .
o. Cashless Exercise. I have enclosed                      shares of Common
Stock of TeamStaff, Inc. in accordance with the Option Agreement. I represent
that I have owned the shares being delivered for at least six months prior to
the date of exercise.
o. Combination of Cash and Cashless. I elect to pay the exercise price in cash
and stock, and encloses a CERTIFIED CHECK (or has wired payment) in the amount
of $                     and have enclosed                      shares of Common
Stock of TeamStaff, Inc. in accordance with the Option Agreement. I represent
that I have owned the shares being delivered for at least six months prior to
the date of exercise.
I understand and agree that TeamStaff shall have the power and the right to
deduct or withhold, or require me to remit to TeamStaff as a condition precedent
for the fulfillment of any option exercise, an amount sufficient to satisfy
Federal, state, and local taxes, domestic or foreign, required by law or
regulation to be withheld with respect to any taxable event arising as a result
of this option. Further, I acknowledge that TeamStaff shall have the right to
require me to remit to TeamStaff, as a condition of exercise of the option, an
amount sufficient to satisfy federal, state and local withholding tax
requirements at the time of exercise. However, notwithstanding the foregoing, to
the extent that a Optionee is an insider ( as determined by the Board of
Directors), satisfaction of withholding requirements by having TeamStaff
withhold Shares may only be made to the extent that such withholding of Shares
(1) has met the requirements of an exemption under Rule 16b-3 promulgated under
the Exchange Act, or (2) is a subsequent transaction the terms of which were
provided for in a transaction initially meeting the requirements of an exemption
under Rule 16b-3 promulgated under the Exchange Act.
Further, I agree to promptly notify TeamStaff of the sale of any of the shares I
received upon exercise of this option during the one year period commencing on
the date I receive the certificate for the shares.

 

6



--------------------------------------------------------------------------------



 



Kindly deliver to me a certificate representing the shares as follows:
INSTRUCTIONS FOR DELIVERY

         
Name:
       
 
 
 
   
 
  (please typewrite or print in block letters)    
 
       
Address:
       
 
 
 
   
 
 
 
   
 
 
 
   
Dated:
       
 
 
 
   

             
 
  Signature  
 
   
 
           
 
  Print Name:        
 
     
 
   

 

7